STEVEN F. BUS, ESQ,
Nevada Bar #3041
Quail Corners South
611 Sierra Rose Drive
Reno, Nevada 89511
(775) 825-2700
Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                                 ***




DWAYNE ROY MILLER, an individual             )
                                             )
               Plaintiff,                    )
                                             )    Civil Action No.: 3:17-cv-00325-RCJ-CBC
       vs.                                   )
                                             )         STIPULATION AND ORDER TO
DEPUY SYNTHES SALES, INC.,                   )         EXTEND THE DEADLINE
a Massachusetts Corporation, et al,          )         FOR PLAINTIFF’S OPPOSITION
                                             )         TO DEFENDANT’S MOTION FOR
                                             )         SUMMARY JUDGMENT
               Defendants.                   )
                                             )


       The above-named Plaintiff, DWAYNE ROY MILLER, by and through his undersigned

Counsel, STEVEN F. BUS, ESQ. of the Law Offices of Steven F. Bus, Ltd. and the above named

Defendant, who has appeared, DEPUY SYNTHES SALES, INC., by and through its

undersigned Counsel, JONI JAMISON, ESQ., of the Law Offices of Kaempfer Crowell, hereby

submit their Stipulation and Order to Extend the Deadline for Plaintiff’s Opposition to

Defendant’s Motion for Summary Judgment from February 4, 2019 to February 18, 2019 due to a

conflict in Plaintiff’s Counsel schedule.
        Based on the foregoing, the Parties request that the deadline for Plaintiff’s Opposition to

Defendant’s Motion for Summary Judgment be extended from February 4, 2019 to February 18,

2019.



DATED this 23RD        day of January, 2019.          DATED this 23RD day of January, 2019.




/s/ Steven F. Bus                                             /s/ Joni Jamison
STEVEN F. BUS, ESQ.                                           JONI JAMISON, ESQ.
Nevada Bar No. 3041                                           Nevada Bar No. 11614
611 Sierra Rose Drive                                         Kaempfer Crowell
Reno, Nevada 89511                                            50 West Liberty Street, Suite 700
(775) 825-2700                                                Reno, Nevada 89501
sfblaw@sbcglobal.net                                          (775)327-2011
Attorney for Plaintiff                                        Attorney for Defendant


                                                      IT IS SO ORDERED.



                                                      UNITED STATES MAGISTRATE JUDGE

                                                      DATED: January 24, 2019
